NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2809
                                       ___________

                                EUGENE E. CHATMAN,
                                             Appellant

                                             v.

                              WESTERN MANOR APT;
                            DORNISH LAW OFFICES P.C.
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2-15-cv-00810)
                      District Judge: Honorable Arthur J. Schwab
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 8, 2016

             Before: FUENTES, VANASKIE and SCIRICA, Circuit Judges

                              (Opinion filed: April 13, 2016)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Eugene E. Chatman appeals the order of the United States District

Court for the Western District of Pennsylvania dismissing his complaint for failure to

state a claim. We will affirm.

       In June 2015, Chatman filed a handwritten pro se complaint along with a motion

to proceed in forma pauperis. The District Court granted the in forma pauperis motion.

Because the facts alleged in the complaint appeared to duplicate those alleged in prior

complaints that had been dismissed as frivolous, the District Court notified Chatman that

the court was inclined to dismiss the case under 28 U.S.C. § 1915(e). However, the

District Court provided Chatman with an opportunity to amend the complaint to present a

meritorious claim. Chatman filed an amended complaint. Upon review of the allegations

in the amended complaint, the District Court concluded that sua sponte dismissal for

failure to state a claim was warranted, and that further amendment of the complaint

would be futile. Chatman filed a timely notice of appeal.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary

review over the District Court’s order. See Allah v. Seiverling, 229 F.3d 220, 223 (3d

Cir. 2000). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). If a complaint is subject to dismissal, “a district court must permit a

curative amendment unless such an amendment would be inequitable or futile.” Phillips

v. Cnty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008).
                                               2
          Chatman’s original complaint contained the allegations that “the property manager

was harassing the plaintiff” and that a certain money order was missing from his account.

Attached as exhibits were documents relating to an evidently unsuccessful state court

action against Defendant Western Manor Apartments. In his two-paragraph amended

complaint, Chatman alleged that he is a veteran of the Korean War and cancer patient,

and that he cannot afford to hire an attorney. Chatman’s amended complaint also

included references to his other court cases, as well as “harassment and abuse of

government patient (never compensated”) and “harassment and abuse of senior citizen.”

As recognized by the District Court, federal courts must liberally construe the factual

allegations in a pro se complaint. See Erikson v. Pardus, 551 U.S. 89, 94 (2007).

However, with these bare allegations, Chatman has neither expressed how the defendants

violated his federal rights nor identified any causes of action against them. Therefore, we

conclude that the District Court properly dismissed the action for failure to state a claim,

as allowing Chatman an additional opportunity to amend his complaint would have been

futile.

          Finally, we add that Chatman’s notice of appeal contains a statement in which he

asserts, “The violation of federal rights by government officials acting under color of law

is actionable via § 1983,” and concludes, “There’s a serious violation of law in terms of

the legal procedure.” (Notice of Appeal, unnumbered page 4 (emphasis in the original).)

The notice of appeal also contains references to his state court action against Western

Manor Apartments. Portions of the notice of appeal appear to contain material outside of
                                              3
the record on appeal. However, to the extent that Chatman is now belatedly attempting to

amend his complaint by alleging claims against the judges who ruled against him in his

cases, we note that judges are immune from suit based on actions performed solely in

their judicial capacities. See Mireles v. Waco, 502 U.S. 9, 11-12 (1991) (per curiam).

Thus, even if these allegations had been considered below, the result would remain the

same, as further allowance to amend his complaint to add these claims against the judges

would be futile.

       For these reasons, we will affirm the District Court’s order.




                                             4